Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form F-3) dated February 24, 2012 and the related prospectus of EDAP TMS S.A. (the “Company”) for the sale of up to 408,691 of the Company’s ordinary shares issuable upon exercise of outstanding warrants and up to an amount of USD 1,500,000 of the Company’s ordinary shares (either in the form of shares or American Depositary Shares or warrants) and to the incorporation by reference therein of our report dated March 31, 2011, with respect to the consolidated financial statements of the Company and its subsidiaries included in the Company’s Annual Report (Form 20-F) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. ERNST & YOUNG Audit Represented by Nicolas Sabran Lyon, France February 24, 2012
